DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed February 22, 2022 is acknowledged and has been entered in part.1  Claims 18 and 43 have been canceled.  Claims 2, 3, 6, 16, 20, 25, 44, and 46 have been amended.  Claims 47-49 have been added.  

2.	The statement under 35 U.S.C. § 102(b)(2)(c) by Paul Golian filed February 22, 2022 is acknowledged and has been entered.  

3.	As before noted Applicant elected the invention of Group I, claims 1-31, drawn to a bispecific antibody that binds to human ROR1 and human CD3.  
	Additionally, Applicant elected the species of the invention in which the antibody comprises a portion that specifically binds to human CD3, which comprises a VH chain comprising CDRs comprising SEQ ID NOs: 23, 24, and 25 and a VL chain comprising CDRs comprising SEQ ID NOs: 26, 27, and 28.

4.	Claims 2-7, 14-17, 20, 25, 28-30, 41, 42, and 44-49 are pending in the application and are currently under prosecution.

Response to Amendment
5.	The amendment filed on February 22, 2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, 2 Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because it directs replacement of paragraphs that are numbered, but the specification does not number the paragraphs and it is therefore presumed that the amendment directs changes relative to the paragraphs of the published application (rather than of the immediate prior version of the specification).
The amendment to the specification has not been entered.
Note:  Only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), i.e., the entire “Amendments to the Specification” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Priority
6. 	Acknowledgment is made of Applicant's claims for foreign priority based on applications filed with the European Patent Office (EPO) on October 9, 2014 and October 14, 2014.  It is noted, however, that Applicant has not filed a certified copy of EPO 14188727.3 (filed October 14, 2014), as required by 37 CFR 1.55.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 21, 2021.  For clarity of record, the grounds of rejection of the claims under 35 U.S.C. § 103 as set forth in the previous Office action have been withdrawn because U.S. Patent Application Publication No. 2016/0075785-A1 has been disqualified as prior art per the statement under 35 U.S.C. § 102(b)(2)(c) by Paul Golian filed February 22, 2022.  

Specification
8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
As previously noted, although it appears Applicant has made a bona fide attempt to resolve this issue by appropriately amending the specification, an additional example of an improperly demarcated trademark appearing in the specification is noted, namely Agilent™; see, e.g., page 72 (line 9) of the substitute specification filed January 25, 2021.3
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
12.	Claims 2-7, 25, 28-30, 41, 42, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0078249-A1 (of record), U.S. Patent Application Publication No. 2014/0154254-A1 (of record), and Zhang et al. (Sci. Rep. 2014 Jul 24; 4: 5811; pp. 1-7) (of record). 
U.S. Patent Application Publication No. 2013/0078249-A1 (Ast et al.) teaches recombinant bispecific, bivalent or trivalent antibodies comprising antigen binding domains that specifically bind to human CD3 and a tumor antigen; see entire document (e.g., Figure 1).  Ast et al. teaches the antigen binding domains of the antibody are Fab fragments or more particular crossFabs; see, e.g., Figure 1.  Ast et al. teaches the Fabs are linked in tandem by adjoining the CH1 domain of one Fab to the VH domain of another Fab or the VL domain of a crossFab; see, e.g., Figure 1.  Ast et al. teaches the tandem linked Fabs are adjoined to the hinge region of an Fc effector domain by adjoining the C-terminus of the CH1 domain of the Fab or crossFab to the N-terminus of the hinge region; see, e.g., Figure 1.  Ast et al. teaches such bispecific antibodies are used to redirect cytotoxic T cells to the sites of cancer cells expressing a tumor antigen by binding to both CD3 on the surface of the T cells and ROR1 on the surface of the cancer cell; see, e.g., the abstract.  Ast et al. teaches the antibodies comprise an Fc domain or more particularly the Fc domain of a human IgG1 antibody (see, e.g., paragraph [0190]).  Ast et al. teaches the Fc domain is comprised two subunits and each subunit comprises the amino acid sequence of the native Fc domain but for three amino acid substitutions that reduce binding to an activating Fc receptor and/or effector function are made: L234A, L235A and P329G (see, e.g., paragraph [0188]).  Ast et al. teaches the Fc domain comprises a modification promoting the association of the first and the second Fc domain subunit. In a specific such embodiment, an amino acid residue in the CH3 domain of the first subunit of the Fc domain is replaced with an amino acid residue having a larger side chain volume, thereby generating a protuberance within the CH3 domain of the first subunit which lies in a cavity within the CH3 domain of the second subunit, and an amino acid residue in the CH3 domain of the second subunit of the Fc domain is replaced with an amino acid residue having a smaller side chain volume, thereby generating a cavity within the CH3 domain of the second subunit within which the protuberance within the CH3 domain of the first subunit lies (see, e.g., paragraph [0018]).  Ast et al. teaches the trivalent antibody comprises a comprising a third antigen binding moiety, which is a Fab capable of specific binding to a target cell antigen, which is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or second subunit of the Fc domain, wherein the second and the third antigen binding moiety are each fused at the C-terminus of the Fab heavy chain to the N-terminus of one of the subunits of the Fc domain, and the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the second antigen binding moiety or wherein the first and the third antigen binding moiety are each fused at the C-terminus of the Fab heavy chain to the N-terminus of one of the subunits of the Fc domain, and the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the first antigen binding moiety (see, e.g., paragraph [0016]).   
	Ast et al. does not expressly teach a charged crossFab produced by replacing the amino acids in the CL domain of the Fab at positions 123 and 124 with positively charged amino acids (e.g., lysine) and by replacing the amino acids in the CH1 domain of the Fab at positions 147 and 213 with negatively charged amino acids (e.g., glutamate).
	In addition, although teaching the antibody binds to a tumor antigen, Ast et al. does not expressly teach the tumor antigen is human ROR1.
The first deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2014/0154254-A1 (Kannan et al.).
Kannan et al. teaches electrostatically engineering of Fabs by replacing amino acids at positions 123 and 124 within the CL domain with charged amino acids and by making complementary changes at positions 147 and 213 of the CH1 domain, so as to favor heterodimerization and increase yield of the desired antibody product; see entire document (e.g., the abstract and paragraphs [0006] and [0029]).  Kannan et al. teaches replacing the amino acids in the CL domain of the Fab at positions 1234 and 1245 with positively charged amino acids (e.g., lysine) and replacing the amino acids in the CH1 domain of the Fab at positions 147 and 2136 with negatively charged amino acids (e.g., glutamate) to facilitate heterodimerization by electrostatic pairing of oppositely charged, apposed amino acid residues in the CL and CH1 domains; see, e.g., paragraphs [0006] and [0029].  Kannan et al. also teaches the use of multiple strategies including for example the so-called knobs-into-holes technology (see, e.g., paragraph [0339]).  As disclosed, “[a] knob-into-hole effect may work cooperatively with electrostatic steering effect to guide and stabilize the correct LC/HC pairing” (paragraph [0035]).
The second deficiency is remedied by the teachings of Zhang et al.
Zhang et al. teaches receptor-tyrosine-kinase-like orphan receptor 1 (ROR1) is overexpressed by ovarian cancer cells and may therefore serve as a suitable target for cancer therapy (see entire document; e.g., the abstract; and page 2).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to produce a bispecific antibody that specifically binds to human CD3 and the extracellular domain of human ROR1 for use in treating ovarian cancer expressing ROR1. This is because, as explained above, Ast et al. teaches such bispecific antibodies are used to redirect cytotoxic T cells to the sites of cancer cells expressing a tumor antigen (e.g., ROR1) by binding to both CD3 on the surface of the T cells and ROR1 on the surface of the cancer cell, whereas Zhang et al. teaches receptor-tyrosine-kinase-like orphan receptor 1 (ROR1) is overexpressed by ovarian cancer cells and may therefore serve as a suitable target for cancer therapy. One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to develop an antibody for use in treating ovarian cancer expressing ROR1 in patients.
Notably an applied reference (i.e., U.S. Patent Application Publication No. 2013/0078249-A1) has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim Objections
13.	Claims 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
14.	No claim is allowed.

15.	As before noted the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Kontermann et al. (MAbs. 2012 Mar-Apr; 4 (2): 182-97) teaches recombinant bispecific, bivalent and trivalent antibodies having various different formats including the DVD-IgG and the Tandemab, each of which comprise multiple tandem adjoined Fabs and a single Fc effector domain; in addition Kontermann et al. teaches stabilization of antibodies and/or favored production of antibodies having the desired structures by charge engineering, knobs-into-holes alterations, and domain crossovers. 
	WO2012/075158 teaches an anti-human ROR1 antibody that appears to be identical to the antibody having the designation MAB1, which comprises the structural features of the Fab fragment that specifically binds to ROR1 to which some of the claims are presently directed.
	WO2013/026839 teaches an anti-human CD3 antibody having the designation “CH2527” that appears to have the structural features of the Fab fragment that specifically binds to CD3 to which some of the claims are presently directed.
U.S. Patent Application Publication No. 2020/0231673-A1 (Ast et al.) teaches a charged crossFab produced by replacing the amino acid in the CL domain of the Fab at positon 124 with a positively charged amino acid (e.g., lysine) and by replacing the amino acids in the CH1 domain of the Fab at positions 147 and 213 with negatively charged amino acids (e.g., glutamate).
Each of U.S. Patent Application Publication Nos. 2016/0046705-A1, 2017/0204199-A1, 2017/0306033-A1, and 2019/0153086-A1 and each of U.S. Patent Nos. 8,592,562 and 10,233,237 teaches electrostatically engineering of Fabs by replacing amino acids at positions 123 and 124 within the CL domain with charged amino acids and by making complementary changes at positions 147 and 213 of the CH1 domain, so as to favor heterodimerization and increase yield of the desired antibody product.
Fenn et al. (PLoS One. 2013; 8 (4): e61953; electronically published April 17, 2013; pp. 1-7) teaches  bispecific antibodies of the “CrossMab” format in which a domain crossover in one of the antigen-binding (Fab) parts has been engineered and the use of the “knobs-and-holes” approach to enforce correct assembly as a means for providing an IgG-like bispecific antibody.
Schaefer et al. (Proc. Natl. Acad. Sci. USA. 2011 Jul 5; 108 (27): 11187-92) teaches immunoglobulin domain crossover as a generic approach for the production of bispecific IgG antibodies.
Lewis et al. (Nat. Biotechnol. 2014 Feb; 32 (2): 191-8) teaches the generation of bispecific IgG antibodies by structure-based design of an orthogonal Fab interface created by introducing charged amino acid residues at sites within the VH and VL domains at which the charged amino acids, if oppositely charged, are expected to form electrostatic bonds to stabilize the antibodies. 
Although not prior art, Bönisch et al. (Nat. Biotechnol. 2014 Feb; 32 (2): 191-8) teaches electrostatic engineering of the interface between the CH1 and CL domains of heterodimeric bispecific antibodies to facilitate correct pairing.

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
August 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amendment to the specification has not been entered for the reason provided below.
        2 See M.P.E.P. § 714.03.
        
        3 As noted above, the amendment to the specification filed February 22, 2022 has not been entered.
        4 Kannan et al. teaches that in the human germ line kappa or lambda constant domain the amino acid that is replaced is the negatively charged amino acid glutamic acid (see, e.g., paragraphs [0071] and [0072]).  Kannan et al. teaches that the negatively charged amino acid is replaced by a positively charged amino acid (e.g., lysine) so as to electrostatically pair with oppositely charged amino acids at sterically adjacent positions of the human germ line IgG1 CH1 constant domain or more particularly amino acids at positions 147 and 213 (according to EU numbering); see, e.g., paragraph [0059].  
        
        5 Kannan et al. teaches that in the human germ line kappa constant domain the amino acid that is replaced is glutamine and in the human germ line lambda constant domain the amino acid that is replaced is glutamic acid (see, e.g., paragraphs [0071] and [0072]).  
        
        6 Kannan et al. teaches that in the human germ line IgG1 CH1 constant domain the amino acid at EU positions 147 and 213 that is replaced is the positively charged amino acid lysine (see, e.g., paragraph [0059]).